Exhibit Contact: Dan Yarbrough, Vice President of Investor Relations danyarbrough@orthofix.com (617) 912-2903 Orthofix International Announces Third Quarter Results And Additional Debt Payment Ahead of Scheduled Maturity · Q309 sales totaled $135.1 million, up 4% from Q308; up 7% on a constant currency basis · Sales of spinal implants & biologics were up 10%, to $28.5 million, vs. prior year; sales of spine stimulation products grew 12%, to $39.6 million · Sales in the orthopedic business decreased 2%, but increased 6% on a constant currency basis · Sales in the sports medicine business grew 4% in total, to a record $24.7 million; U.S. sales increased 6% · Gross margin improved to 76.3%; operating margin increased to 13.1% · Q309 reported net income was $0.36 per diluted share; excluding certain items, adjusted net income was $0.44 per diluted share · The Company made an additional $5 million debt payment ahead of schedule maturity yesterday Boston, MA, Oct 29, 2009– Orthofix International N.V. (NASDAQ:OFIX) (the Company) today announced its results for the third quarter ended September 30, 2009.Total revenue was $135.1 million, which was an increase of 4% over the third quarter of 2008.Excluding the unfavorable $3.6 million impact of foreign currency on third quarter sales, revenue increased 7% on a constant currency basis. Reported third quarter net income totaled $6.2 million, or $0.36 per share.This compares with a reported loss of $237.3 million, or ($13.87) per share, in the third quarter of the prior year.Excluding certain items summarized in the table below, third quarter adjusted net income was $7.7 million, or $0.44 per share. The Company’s third quarter operating income was $17.8 million, or 13.1% of total revenue, compared with an operating loss of $289.5 million in the prior year.Excluding certain items summarized in the table below, third quarter adjusted operating income was $19.1 million, or 14.2% of revenue, compared to $14.4 million, or 11.1% of revenue in the prior year. Exhibit “Our third quarter results reflected continued growth in each of our core businesses on a constant currency basis. This included another strong performance from our spinal implants division, which generated 20% sales growth from our cervical and lumbar implant devices.This increase was driven primarily by the success of recent new product introductions, including the Firebird™ pedicle screw system and Pillar™ SA interbody device,” said President and CEO Alan Milinazzo.“During the quarter the Musculoskeletal Transplant Foundation continued to increase its production capacity of our new stem cell-based allograft, Trinity® Evolution™, to a point where it met, and exceeded, the production levels included in our original commercialization plans.Additionally, as a result of continued strong cash generation during the third quarter, yesterday we made another $5 million debt repayment ahead of schedule.” Guidance As a result of certain items impacting Orthofix’s actual third quarter and estimated fourth quarter tax rates, the Company raised its full-year tax rate guidance to a new range of 37%-39%. Additionally, the Company now expects to incur approximately $800,000 in fourth quarter legal costs associated with its defense of a suit recently filed against the bone growth stimulation industry. The Company did not revise its operating expectations, and reiterated its full-year revenue guidance of $535-$545 million, its gross profit margin guidance of 74%-75%, its operating profit margin guidance of 11%-12%, and its EBITDA guidance of $93-$98 million. Additionally, the Company reiterated its expectations for 8%-12% full-year revenue growth and fourth quarter operating profitability in its spinal implants division. Non-GAAP Performance Measures The first table below presents a reconciliation of third quarter net income calculated in accordance with generally accepted accounting principles (GAAP) to a non-GAAP performance measure referred to as “adjusted net income” that excludes from net income the items specified in the table. The second table below presents a reconciliation of operating income calculated in accordance with GAAP to the non-GAAP measure referred to as “adjusted operating income” that excludes from operating income the items specified in the table.Additionally a reconciliation between third quarter net income calculated in accordance with GAAP and the non-GAAP measure referred to as “Consolidated EBITDA”, are included in the Regulation G Supplemental Information Schedule attached to this release.
